                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

CARLDEN TROTTER,                                    )
                                                    )
                 Plaintiff,                         )
                                                    )
          v.                                        )          No. 4:13-cv-1636-JCH
                                                    )
BOBBY CURRINGTON, et al.,                           )
                                                    )
                 Defendants,                        )

                                  MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff Carlden Trotter for leave to

proceed in forma pauperis on appeal. (Docket No. 278). Having reviewed the motion and the

financial information submitted in support, the Court has determined that plaintiff lacks

sufficient funds to pay the entire filing fee and will assess an initial partial filing fee of $57.20.

                                        28 U.S.C. § 1915(b)(1)

        Pursuant to 28 U.S.C. § 1915(b)(1), a prisoner bringing an appeal in forma pauperis is

required to pay the full amount of the filing fee. If the prisoner has insufficient funds in his

prison account to pay the entire fee, the Court must assess, and when funds exist, collect an

initial partial filing fee of 20 percent of the greater of (1) the average monthly deposit in the

prisoner’s account, or (2) the average monthly balance in the prisoner’s account for the prior six-

month period. After payment of the initial partial filing fee, the prisoner is required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account. 28 U.S.C. § 1915(b)(2). The agency having custody of the prisoner will forward these

monthly payments to the Clerk of Court each time the amount in the prisoner’s account exceeds

$10.00, until the filing fee is fully paid. Id.
        Plaintiff has submitted an affidavit and a certified copy of his prison account statement

for the six-month period immediately preceding the filing of his notice of appeal. A review of

plaintiff’s account indicates an average monthly deposit of $286.00. Accordingly, the Court will

assess an initial partial filing fee of $57.20, which is 20 percent of plaintiff’s average monthly

deposit.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis on

appeal (Docket No. 278) is GRANTED.

        IT IS FURTHER ORDERED that plaintiff shall pay an initial filing fee of $57.20

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) that the remittance is for the appeal of

the instant action.

        Dated this 28th day of May, 2019.



                                                    /s/ Jean C. Hamilton
                                                    JEAN C. HAMILTON
                                                    UNITED STATES DISTRICT JUDGE




                                                2
